Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-25, drawn to method of tracking motion of a rigid portion of the body for medical treatment including target tissue aligned with a radiation treatment beam from a radiosurgery system, classified in A61N5/1049.
II. Claims 55-57, drawn to a method of tracking a position or motion of an object for a procedure, classified in A61B6/0492.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Invention I relates to determining a force or pressure distribution interfaced with a portion of the patient’s body having a targeted tissue, determining a change from an initial position of the position of the patient’s body in which the targeted tissue is aligned with a radiation treatment beam from a radiosurgery system, determining an updated position of the portion of the patient’s body having the targeted tissue, and re-aligning the medical treatment beam with the targeted tissue, which is not recited in Invention II. Specifically, the portion of the patient’s body with the targeted tissue and the radiation treatment beam from a radiation system of Invention I are not recited in Invention II. . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a search in at least A61N5/1049, along with a unique text search. 
Invention II would require a search in at least A61B6/0492, along with a unique text search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be 
Invention I Further Species Election
This application contains claims directed to the following patentably distinct species:
Species A: Operation Mode A (as described in specification [0024]-[0025]). 
Species B: Operation Mode B (as described in specification [0024], [0026]-[0027]). 
If Species B is elected, application is required to select from the following sub-species:
Sub-species B1: Digitally Reconstructed Force Matching (Figure 8; specification [0039]).
Sub-species B2: Point Cloud Matching (Figures 9A-D; specification [0040]-[0041]).
Sub-species B3: Control Point Matching (Figures 10A-11; specification [0042]-[0043]). 
The species are independent or distinct because Species A is related to determining if a movement has exceeded a threshold and stopping/adjusting a treatment accordingly. Species B is related to determining a new position of a target and implementing a compensatory movement in the radiosurgery system before resuming treatment. Sub-species B1-B3 are distinct given mutually distinct characteristics as stated above. Additionally, the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

The species or groupings of the patentably indistinct species require a different field of search such as looking for different criteria treatment adjustments (exceeding a threshold in Species A and determining a new position of a target in Species B) and different matching methods (Digitally Reconstructed Force Matching in Sub-species B1, Point Cloud Matching in Sub-species B2, and Control Point Matching in Sub-species B3) (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. Particularly, if applicant elects Invention I, applicant must further elect one of Species A or Species B. Then, if applicant elects Invention I, Species B, applicant must further elect one of sub-species B1, B2, or B3. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN N HUBBELL whose telephone number is (571)272-7028. The examiner can normally be reached M-F 8AM-5PM (EST), Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/J.N.H./Examiner, Art Unit 3791                  

/CARRIE R DORNA/Primary Examiner, Art Unit 3791